     Case 2:21-cv-02927-CAS-GJS Document 41 Filed 05/13/21 Page 1 of 7 Page ID #:2214




1      KATHRYN C. WANNER (Cal. Bar No. 269310)
       Email: wannerk@sec.gov
2      M. LANCE JASPER (Cal. Bar No. 244516)
       Email: jasperml@sec.gov
3
       Attorneys for Plaintiff
4      Securities and Exchange Commission
       Michele Wein Layne, Regional Director
5      Alka N. Patel, Associate Regional Director
       Amy J. Longo, Regional Trial Counsel
6      444 S. Flower Street, Suite 900
       Los Angeles, California 90071
7      Telephone: (323) 965-3998
       Facsimile: (213) 443-1904
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
                                       Western Division
11
12       SECURITIES AND EXCHANGE                    Case No. 2:21-cv-02927-CAS-GJS
13       COMMISSION,
                                                    STIPULATION TO AN ORDER
14                   Plaintiff,                     PROHIBITING THE DESTRUCTION
                                                    OF DOCUMENTS AND AN ORDER
15             vs.                                  CONTINUING THE ASSET FREEZE
                                                    AND TO MODIFY THE ASSET
16                                                  FREEZE TO ALLOW CREATION OF
         ZACHARY J. HORWITZ; AND                    A NEW BANK ACCOUNT BY
17       1INMM CAPITAL, LLC,                        DEFENDANT ZACHARY J.
                                                    HORWITZ AND PAYMENT OF
18                   Defendants.                    NECESSARY AND REASONABLE
                                                    LIVING EXPENSES THEREFROM
19
20
21
22
23
24
25
26
27
28
     Case 2:21-cv-02927-CAS-GJS Document 41 Filed 05/13/21 Page 2 of 7 Page ID #:2215




1            Plaintiff Securities and Exchange Commission (“SEC”), and Defendants
2      1inMM Capital LLC (“1inMM”) and Zachary J. Horwitz (“Horwitz”) (collectively
3      “Defendants”), by and through their undersigned counsel of record, hereby stipulate
4      as follows:
5            WHEREAS, on April 6, 2021, this Court issued under seal an Order (1)
6      Freezing Assets; (2) Requiring an Accounting; (3) Prohibiting Destruction of
7      Documents; and (4) to Set Hearing on Order to Show Cause (ECF No. 18, hereinafter
8      “Order Freezing Assets”);
9            WHEREAS, on April 14, 2021, this Court entered an Order Continuing the
10     Hearing on the Order to Show Cause; Continuing the Order Freezing Assets; and
11     Extending the Deadlines for an Accounting and Opposition to the Asset Freeze (ECF.
12     No. 26, hereinafter “Order Continuing Asset Freeze”);
13           WHEREAS, on April 27, 2021, this Court entered an Order Continuing the
14     Hearing on the Order to Show Cause; Continuing the Order Freezing Assets; and
15     Extending the Deadlines for an Accounting and Opposition to the Asset Freeze (ECF.
16     No. 30, hereinafter “Second Order Continuing Asset Freeze”)
17           WHEREAS, the Second Order Continuing Asset Freeze sets a Hearing on an
18     Order to Show Cause at 10:00 A.M. on May 17, 2021;
19           WHEREAS, on May 11, 2021, this Court continued the Hearing on the Order
20     to Show Cause from 10:00 A.M. on May 17, 2021 to 11:00 A.M. on May 17, 2021;
21           WHEREAS, Defendants do not oppose the entry of an order for an asset freeze
22     and an order prohibiting the destruction of documents;
23           WHEREAS, Horwitz has advised the SEC that he want to open a new bank
24     account solely for the purposes of (1) depositing funds that were not and are not
25     subject to the asset freeze provisions of the Second Order Continuing Asset Freeze,
26     and (2) withdrawing such funds for payment of his reasonable and necessary living
27     expenses;
28     ///

                                                     1
     Case 2:21-cv-02927-CAS-GJS Document 41 Filed 05/13/21 Page 3 of 7 Page ID #:2216




1            WHEREAS, Horwitz expressly represents and warrant that (1) any and all
2      funds deposited into this proposed new bank account are not, directly or indirectly,
3      connected to or associated with the activities and conduct alleged in the SEC’s
4      complaint, and (2) any and all funds deposited into the new account are not traceable,
5      directly or indirectly, to funds provided to him or to 1inMM by a client and/or
6      investor of 1inMM;
7            WHEREAS, Horwitz has agreed to provide counsel for the SEC on three (3)
8      days’ written notice with copies of all bank records associated with the proposed new
9      account, including the account opening documents, monthly statements, and
10     documents evidencing account transactions (including all credits and debits) in order
11     for counsel for the SEC to ensure that his use of this new account does not violate the
12     asset freeze provisions of the Second Order Continuing Asset Freeze as hereby
13     modified by this Stipulation;
14           WHEREAS, counsel for the SEC does not object to the Court’s issuance of an
15     Order Modifying the Asset Freeze Provisions of the Second Order Continuing Asset
16     Freeze consistent with the express terms of this Stipulation; and
17           WHEREAS, the undersigned parties agree that this Stipulation is made without
18     prejudice to Horwitz seeking modification to the Second Order Continuing Asset
19     Freeze, as modified by this Stipulation, if warranted, including for example, for
20     necessary and reasonable living expenses or attorneys’ fees. The SEC reserves its
21     right to object to such requests.
22     ///
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///

                                                     2
     Case 2:21-cv-02927-CAS-GJS Document 41 Filed 05/13/21 Page 4 of 7 Page ID #:2217




1            NOW, THEREFORE, the SEC and Defendants hereby stipulate and agree as
2      follows:
3                 1.    Defendants do not oppose entry of an Order to prevent the
4                       alteration or destruction of documents relevant to this action; and
5                       to prevent the dissipation, concealment, or transfer of assets which
6                       could be subject to an order directing disgorgement or the
7                       payment of civil monetary penalties in this action; and so that
8                       prompt service on Defendants’ appropriate financial institutions
9                       can be made, thus preventing the dissipation of assets;
10                2.    Defendants consent and agree to the entry of an order freezing
11                      their assets;
12                3.    Defendants consent and agree to the entry of an order prohibiting
13                      them from altering or destroying documents relevant to this
14                      action;
15                4.    The SEC and Defendants therefore request that the Court enter the
16                      Proposed Order Freezing Assets and Prohibiting the Destruction
17                      of Documents, concurrently lodged herewith;
18                5.    The Proposed Order Freezing Assets and Prohibiting the
19                      Destruction of Documents will permit Horwitz to open a new
20                      bank account solely for the purposes of (1) depositing funds that
21                      were not and are not subject to the asset freeze provisions of the
22                      Second Order Continuing Asset Freeze and (2) withdrawing such
23                      funds from the new account for payment of his reasonable and
24                      necessary living expenses; and
25                6.    The Proposed Order Freezing Assets and Prohibiting the
26                      Destruction of Documents will order Horwitz to provide counsel
27                      for the SEC on three (3) days’ written notice with copies of all
28                      bank records associated with the proposed new account, including

                                                   3
     Case 2:21-cv-02927-CAS-GJS Document 41 Filed 05/13/21 Page 5 of 7 Page ID #:2218




1                         the account opening documents, monthly statements, and
2                         documents evidencing account transactions (including all credits
3                         and debits) in order for counsel for the SEC to ensure that his use
4                         of the new account does not violate the asset freeze provisions of
5                         the Second Order Continuing Asset Freeze as hereby modified by
6                         this Stipulation.
7      IT IS SO STIPULATED.
8
       Dated: May 13, 2021                           /s/ Kathryn C. Wanner
9
                                                     Kathryn Wanner
10                                                    Lance Jasper
                                                     Counsel for Plaintiff Securities and
11                                                   Exchange Commission

12     Dated: May 13, 2021                           /s/ Michael J. Quinn
13                                                    Michael J, Quinn
                                                      Ryan S. Hedges
14                                                    Vedder Price LLP
                                                      Counsel for Zachary J. Horwitz and
15                                                    1inMM Capital, LLC
16
                       LOCAL RULE 5-4.3.4(A)(2)(I) CERTIFICATION
17
18           Pursuant to L.R. 5-4.3.4(a)(2)(i), I, Kathryn C. Wanner, attest that all

19     signatories identified above, and on whose behalf the filing is submitted, concur in the

20     filing’s content and have authorized the filing.

21                                                   /s/ Kathryn C. Wanner

22
23
24
25
26
27
28

                                                      4
     Case 2:21-cv-02927-CAS-GJS Document 41 Filed 05/13/21 Page 6 of 7 Page ID #:2219




1                                     PROOF OF SERVICE
2      I am over the age of 18 years and not a party to this action. My business address is:
3            U.S. SECURITIES AND EXCHANGE COMMISSION,
             444 S. Flower Street, Suite 900, Los Angeles, California 90071
4            Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
5      On May 13, 2021, I caused to be served the document entitled STIPULATION TO
       AN ORDER PROHIBITING THE DESTRUCTION OF DOCUMENTS AND
6      AN ORDER CONTINUING THE ASSET FREEZE AND TO MODIFY THE
       ASSET FREEZE TO ALLOW CREATION OF A NEW BANK ACCOUNT BY
7      DEFENDANT ZACHARY J. HORWITZ AND PAYMENT OF NECESSARY
       AND REASONABLE LIVING EXPENSES THEREFROM on all the parties to
8      this action addressed as stated on the attached service list:
9      ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
       collection and mailing today following ordinary business practices. I am readily
10     familiar with this agency’s practice for collection and processing of correspondence
       for mailing; such correspondence would be deposited with the U.S. Postal Service on
11     the same day in the ordinary course of business.
12           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
       which I personally deposited with the U.S. Postal Service. Each such envelope was
13     deposited with the U.S. Postal Service at Los Angeles, California, with first class
       postage thereon fully prepaid.
14
             ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
15     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
       Angeles, California, with Express Mail postage paid.
16
       ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
17     office of the addressee as stated on the attached service list.
18     ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated
       by United Parcel Service (“UPS”) with delivery fees paid or provided for, which I
19     deposited in a facility regularly maintained by UPS or delivered to a UPS courier, at
       Los Angeles, California.
20
       ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to
21     the electronic mail address as stated on the attached service list.
22     ☒    E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
23     the CM/ECF system.
24     ☐     FAX: By transmitting the document by facsimile transmission. The
       transmission was reported as complete and without error.
25
             I declare under penalty of perjury that the foregoing is true and correct.
26
27      Date: May 13, 2021                        /s/ Kathryn C. Wanner
                                                  KATHRYN C. WANNER
28

                                                     5
     Case 2:21-cv-02927-CAS-GJS Document 41 Filed 05/13/21 Page 7 of 7 Page ID #:2220




1                               SEC v. Zachary Horwitz, et al.
                 United States District Court – Central District of California
2                            Case No. 2:21-cv-02927-CAS-GJS
                                          LA-5212
3
4                                      SERVICE LIST
5
                  Michael J. Quinn, Esq.
6                 Ryan C. Hedges, Esq.
                  Vedder Price
7                 1925 Century Park East, Suite 1900
                  Los Angeles, CA 90067
8                 Email: mquinn@vedderprice.com
                  Email: rhedges@vedderprice.com
9                 Attorneys for Defendants Zachary J. Horwitz; and 1inMM Capital, LLC
                  (served via CM/ECF)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
